          Case 1:18-cv-00238-GSK Document 150              Filed 05/03/21    Page 1 of 2




                               United States Court of International Trade
                                        One Federal Plaza
                                      New York, NY 10278




  CHAMBERS OF
Gary S. Katzmann

                                                     May 3, 2021


Paul C. Rosenthal
Kelley Drye & Warren, LLP                            John M. Peterson
3050 K Street, NW, Suite 400                         Neville Peterson, LLP
Washington, DC 20007-5108                            One Exchange Plaza
                                                     55 Broadway, Suite 2602
Brian R. Allen                                       New York, NY 10006
U.S. International Trade Commission
Office of the General Counsel                        Susan Gayle Esserman
500 E Street, SW                                     Steptoe & Johnson LLP
Washington, DC 20436                                 1330 Connecticut Avenue, NW
                                                     Washington, DC 20036-1795
Brenda A. Jacobs
Jacobs Global Trade & Compliance LLC
4134 N. River Street
McLean, VA 22101

Re:      DAK Americas LLC v. United States
         Court No. 18-00238

Dear Counselors:

        It is my intention to issue the opinion in the above-captioned case as a redacted public
document. The court has double-bracketed information that was designated as confidential in the
underlying record. However, out of an abundance of caution, I would like you to review the
opinion and inform the court no later than close of business by Wednesday, May 5, 2021 via ECF,
of the following:

      1. Whether any information not already in brackets is confidential and should be double-
         bracketed in the public version; or

      2. Whether any information already in brackets is not confidential and should not be double-
         bracketed in the public version.
       Case 1:18-cv-00238-GSK Document 150             Filed 05/03/21    Page 2 of 2

Court No. 18-00238                                                                     Page 2



If you do believe any additional information should or should not be redacted from the public
version, please state the basis for your belief.

Thank you for your assistance.
                                                  Sincerely,

                                                  /s/ Gary S. Katzmann
                                                  Gary S. Katzmann
                                                         Judge
